Citation Nr: 1230905	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  11-20 338	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for chronic fatigue syndrome. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The RO granted the Veteran's claim for service connection and assigned a 30 percent disability rating in a June 2010 decision.  In a July 2011 statement of the case, the RO increased the PTSD rating to 50 percent effective from date of the claim. The Veteran has not indicated that rating satisfies his claim so the issue remains on appeal. The RO granted entitlement to service connection for chronic fatigue syndrome in a June 2011 rating action and the Veterans Appeals Control and Locator System (VACOLS) reflects that he submitted an April 2012 notice of disagreement. 

A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. This evidence has been carefully reviewed by the Board.

The issue of entitlement to TDIU has been added to the appeal. Rice v. Shinseki, 22 Vet.App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001). The Veteran, in various statements, has raised the issue of unemployability during the appeal period and a February 2011 VA examination provided to evaluate a separate disability further reflects evidence of unemployment.  

The issues of entitlement to an increased disability rating for chronic fatigue syndrome and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The evidence does not establish that the Veteran's PTSD is more severe than as characterized by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2. The record does not reflect that the Veteran's PTSD disability picture, during the appellate period, has presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 50 percent for PTSD are not met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for PTSD, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims. 

The Veteran was notified in an April 2010 letter as to the information and evidence needed to substantiate his and VA's duties for gathering evidence. The letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). This initial letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).
 
The Veteran has not been specifically advised of the disability rating criteria pertinent to his increased rating claims. See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. As the Veteran was advised in the April 2010 letter as to how disability ratings are set and that he could submit evidence of current severity and employment effects, he has received legally sufficient notice. 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, VA treatment records, the report of a May 2010 VA examination, and the report of a February 2011 VA examination. VA also has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The May 2010 and February 2011 examination reports reflect review of the claims file, and interview with, and examination of, the Veteran. The examinations are adequate for the claim herein decided. The duty to assist has been met. 38 C.F.R. § 3.655.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue herein decided. He has been given ample opportunity to present evidence and argument in support of this claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Increased Rating

The Veteran is claiming entitlement to an initial disability rating in excess of 50 percent for his service connected PTSD. As the competent medical evidence of record reveals that a higher rating is not warranted for the Veteran's PTSD, the Board finds that the preponderance of the evidence is against the assignment of a higher disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Where a Veteran appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet.App. 119, 126-7 (1999). Staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);(2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. 38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disorder has been evaluated under the general rating formula for mental disorders (38 C.F.R. § 4.130).  A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.
The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet.App. 436 (2002).

Generally, a veteran's statements and testimony describing the symptoms of a service-connected disorder are deemed competent evidence. Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

February 2010 mental health screenings revealed symptoms of PTSD and depression. The Veteran reported symptoms of depressed mood, sleep difficulties, self-critical thinking, restlessness, loss of interest in activities, anxiety, and irritability. The report reflects that the Veteran had a normal appetite, decreased energy level, difficulty with sleep onset and used alcohol, marijuana, tobacco and caffeine. The report further reflects that the Veteran was clean and casually dressed, cooperative, possessed normal mentation, was alert and attentive, oriented to person place and time, spoke at a normal rate with normal tone, and had motor activity within normal limits despite some restlessness and hyperactivity. The Veteran was described as mildly depressed with appropriate affect, logical and goal-directed thought process, normal abstract thinking, average level of intelligence, normal judgment, had insight, and did not have suicidal or homicidal ideations. He reported not being able to maintain a job for more than 18 months at a time over several years and that he left his last job because he "did not want to be responsible for anything." The Veteran received a score of 14 on the Patient Health Questionnaire (PHQ-9) and screened positive for PTSD on the PTSD Checklist-Military (PCL-M). The VA psychologist diagnosed him with depressive disorder, adjustment disorder with anxiety, and expressed that he wanted to rule out chronic PTSD.  He assigned the Veteran a GAF of 50 and suggested antidepressants and diaphragmatic breathing. The Veteran stated that he wanted to try medications for his symptoms, and, in the event those did not work, would consider behavioral intervention. 

The Veteran was seen by a VA psychiatrist in March 2010 with symptoms of anxiety, worry, intermittent depression, some anhedonia, insomnia, low energy, irritability, and "confusion about what direction he want[ed] to take regarding seeking new employment." The report reflects that the Veteran had motor activity within normal limits and his mood was dysphoric and irritable with an anxious affect. The report noted that his wife was supportive. The VA psychiatrist diagnosed him with generalized anxiety disorder and assigned a GAF of 60. The report also reflects that the Veteran was reluctant to take medication, and that he would continue in counseling.

The Veteran was also evaluated by another VA provider at the same March 2010 encounter. The VA provider noted symptoms of depression, nervousness ("severe at times"), lack of energy, no motivation, irritability, insomnia, relationship issues, employment problems due to the fact that he was unemployed, recurrent dreams, intrusive memories, flashbacks, feeling detached or estranged, difficulty concentrating, no drive or focus, and hypervigilance. The report reflects that the Veteran did not have a history of violence but used alcohol, drugs, and tobacco. His cognition was intact, mood was depressed with an appropriate affect, and he was able to verbally contract to not harm others. He reported not being able to "remain on any job for any length of time[,]" and having 18 jobs and six (6) geographic moves in the last 20 years. The VA provider opined that the Veteran's substance abuse and symptoms may affect treatment. The Veteran was reported as not having suicidal thoughts; he was scheduled for continued counseling. The Veteran expressed interest in brief therapy in April 2010.

April 2010 VA treatment records reflect that the Veteran was cooperative, attentive, verbal with good rapport, and casually dressed with appropriate grooming and hygiene. He had a euthymic mood with a congruent affect, and normal volume, prosody, and clarity of speech. His thoughts were linear, logical, and sequential, with intact judgment and fair insight, and he was fully oriented. He reported that he usually quits jobs out of frustration and "that he has quit jobs because he gets tire[d] of 'dealing with people,' because he doesn't want to miss out spending time with his son, or because he wants to go on vacation." He also stated that "[he] quit[s]...because [he] can get away with it." The Veteran was diagnosed with depressive disorder and adjustment disorder with anxiety and assigned a GAF of 55. A subsequent April 2010 treatment record reflects that the Veteran reported "that everywhere he looks reminds him of negative things he experienced during Desert Storm" and that he had been offered a landscaping job but felt he would not be able to do it for long. The report reflects that the Veteran felt that "there [was] no job that [would] provide him with the sense of fulfillment that he needs in order to get off the couch every day" and that "work is essentially a pointless activity."

In April 2010, the Veteran submitted statements from himself, his friend, father, in-laws, mother, stepfather, and wife. He reported continuing problems with responsibility, commitment, disturbing dreams, bad temper, and an inability to control his behavior. He also noted that while he is not violent, not being violent requires "great restraint." The Veteran's friend reported that their relationship is more distant and virtually non-existent, and that the Veteran will at times lie. The Veteran's father reported that their communication had deteriorated and that the Veteran had become evasive. The Veteran's in-laws reported that the Veteran would wear the same clothes for several days, looked unkempt, and at times emit a very strong odor. They went on to report that the Veteran had emotional problems, a bad temper, and nightmares. The Veteran's mother reported that she provided his family with a house and that the Veteran had withdrawn from long-term friendships, turned inward in the face of obstacles, and had trouble focusing on reality. The Veteran's stepfather reported that they had a good relationship, but that he had difficulty with interpersonal relationships and had not been able to set goals and reach them since leaving the military. The Veteran's wife reported that the Veteran was currently unemployed and had quit his last job over a conflict with the manager. She went on to state that the Veteran avoids friends and family and experiences nightmares.

Treatment records reflect that the Veteran was seen for mental health follow-up in May 2010. The treatment record reflects that the Veteran reported being employed part-time working for his friend and that "his friend [was] very flexible in terms of allowing him not to go to work if he does not feel like it and this [was] appealing to [him]." He also reported that he didn't think he could maintain more long-term employment despite his family's need. The psychologist noted that the Veteran was able to coach his son's football team. The Veteran scored a 21 on the PHQ-9 and his Generalized Anxiety Disorder 7-item scale (GAD-7), however, the psychologist noted that his scores were not consistent with his euthymic mood and were likely artificially inflated. The report reflects that the Veteran was very interested in medication to improve his mood and functionality.

The Veteran was subsequently afforded a VA examination for PTSD in May 2010. The May 2010 examination report reflects that the Veteran was not on medication, felt that the effectiveness of his VA therapy was poor, denied current social relationships, suicide attempts, or violence, did not use alcohol or other substances, and had an impaired psychosocial functional status. The Veteran was described as clean and neatly groomed, with unremarkable psychomotor activity and soft or whispered speech that was clear. He was cooperative and friendly, with a normal affect, depressed mood, intact attention, and was oriented to person, place and time. His thought process and content were described as unremarkable, he understood the outcome of behavior, was of average intelligence, and understood that he had a problem. 

The May 2010 examination report also reflects that the Veteran had sleep impairment, but good impulse control, no episodes of violence, was able to maintain minimum personal hygiene, and had a normal memory. However, the Veteran reported symptoms of sleep difficulty, irritability, hypervigilance, exaggerated startle response, recurrent, intrusive, and distressing recollections of his stressors, efforts to avoid things associated with his stressors, markedly diminished interest or participation in significant activities and feelings of detachment from others. The examination report describes the Veteran's symptoms as causing clinically significant distress or impairment. The examination report also notes that the Veteran has had no periods of symptom remission. The May 2010 VA examiner diagnosed the Veteran with chronic, moderate, PTSD, noting that he had moderate social and occupational impairment and reduced reliability and productivity due to his PTSD. The Veteran was assigned a GAF of 60. The May 2010 VA examiner opined that "with PTSD treatment there is a good prognosis for improvement in his psychiatric condition."

The Veteran was seen later that same day by VA mental health. The Veteran reported feeling depressed and anxious, and expressed concern because he could not "maintain employment because he prefers being around his wife only." He also reported having nightmares and difficulty falling and staying asleep and was able to maintain good eye contact with the VA provider despite constant movement of his hands and legs. The psychiatrist's report reflects that the Veteran reported experiencing chronic anxiety, and social anxiety which has caused him to leave college and many of his jobs. The Veteran also reported having episodes of vomiting when social contact could not be avoided, rare panic attacks, and denied recent alcohol or substance abuse. The report reflects that the Veteran's speech was normal in rate tone and volume, and that he had a tense affect with an anxious mood and his motor movements were within normal limits. The psychiatrist prescribed the Veteran Clonazepam and noted that his co-morbidities and chronicity/severity of illness may affect treatment.

The RO granted service connection for the Veteran's PTSD and assigned a 30 percent disability rating in June 2010. The Veteran's VA treatment records from June 2010 reflect that at one appointment his mood was irritable but his affect was appropriate and that he used tobacco. His psychologist found it notable that "there ha[d] apparently been some inconsistency in the [Veteran's] presentation across clinics as the [Veteran] ha[d] seen four mental health providers who ha[d] all diagnosed the patient somewhat differently." The psychologist also noted that despite the Veteran's PHQ-9 score of 18 (suggesting moderate symptoms of depression) and GAD-7 score of 20 (suggesting severe anxiety), the Veteran was euthymic and did not present as anxious and reported functional improvement from the medication. The psychologist opined that he may be over-endorsing symptoms. The Veteran reported working part-time but considered looking for full-time employment. The report notes that the Veteran had been unable to appropriately engage in short-term goals and had consistently presented as relatively euthymic, non-anxious, and socially engaged contrary to his reports of distress in his personal and work-life. The psychologist noted that the Veteran's self-reported levels of depression and anxiety had increased over the course of therapy. The report reflects that the Veteran's thoughts were linear, logical, and sequential. The Veteran was assigned a GAF of 55. 

The RO increased the Veteran's PTSD disability rating to 50 percent in July 2010 with an effective date of March 1, 2010. The Veteran's VA treatment records from July 2010 to December 2010 reflect that the Veteran was seen in July 2010 and December 2010 for follow-up. In July 2010 the Veteran's mood and affect were anxious and he complained of insomnia and anxiety. He was assigned a GAF of 50 and was prescribed Paroxetine for depression, Divalproex for irritability, and Mirtazapine for sleep, depression, and nightmares. The Veteran was seen in December 2010 for follow-up, and stated that he was "doing okay on the meds." He was euthymic with an "okay" mood and euthymic affect. The Veteran subsequently submitted a January 2011 statement that he had been out of work for over a year. The Veteran's wife submitted a February 2011 statement that the Veteran had "tried to find work, but with his work history and social constraints that PTSD sufferers battle, he ha[d] not been able to find work."

In February 2011, the Veteran was afforded a VA examination for chronic fatigue syndrome. The February 2011 VA examiner noted that the Veteran did not have a history of interpersonal relationship difficulties, panic attacks, substance abuse, loss of control or violent potential, homicidal symptoms, confusion, suicidal or other symptoms. The February 2011 VA examiner noted that the Veteran had a history of depression, memory problems, anxiety, and sleep impairment. The February 2011 VA examiner also noted that the Veteran had normal memory, speech, affect, mood, and judgment, and that his behavior was appropriate with normal comprehension of commands and average intelligence. The VA examiner further noted that the Veteran was "followed by [mental health] treatment for PTSD with good control on medication management." The February 2011 VA examiner opined that the Veteran's PTSD and PTSD treatment were at least as likely as not contributing to the Veteran's memory deficits, fatigue, and insomnia.

The record reflects that the Veteran used tobacco in March 2011. The Veteran was seen for follow-up in June 2011 and again reported "doing well on the meds;" he was assigned a GAF of 58. In July 2011, the Veteran requested an increase in his anxiety medication. The Veteran reported that Mirtazapine was effective for his sleep impairments, depression and nightmares.

The Veteran's VA treatment records reflect that he was seen by mental health for follow-up in October 2011 and December 2011. The Veteran reported "feeling down" during his October 2011 follow up. He attributed this to changes in his life including a new house and job. He reported losing his temper with a receptionist at work. The Veteran was described as presenting with dysthymia, a "down" mood, and dysphoric affect. The psychiatrist assigned a GAF of 52. In December 2011, the Veteran reported "doing better now" and getting used to his new job. He stated that "the medication does help." He was described as euthymic with an okay mood, and euthymic affect. The psychiatrist assigned a GAF of 58.

As an initial matter, the Board notes that the Veteran's VA treatment records indicate malingering. In April 2010, the Veteran stated that he couldn't seem to control his behavior, but his May 2010 VA examination report reflects that he had good impulse control. May 2010 VA treatment records reflect that the Veteran's PHQ-9 and GAD-7 scores indicated severe depression and general anxiety, but the psychologist noted that the Veteran appeared euthymic and the test results were likely artificially inflated. Further, in June 2010 his psychologist noted that he presented inconsistently to his various mental health providers and the Veteran "has always presented as relatively euthymic, non-anxious, and socially engaged contrary to his reports." Regarding the Veteran's statements, while VA cannot ignore a veteran's testimony, the veteran's personal interest may affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991). Coupled with the medical evidence of record indicating that the Veteran's purported symptoms do not align with his behavior, the Board finds the Veteran's April 2010 statement purporting an inability to control his impulses not credible. 

The Board also notes that the Veteran's in-laws' April 2010 statement regarding the Veteran's inability to maintain his hygiene is refuted by the medical evidence of record. The Veteran has consistently reported for VA treatment dressed and groomed appropriately with adequate hygiene. In light of the evidence of record, the Board finds that the Veteran's in-laws' statement regarding his inability to maintain his hygiene is not credible. Caluza v. Brown, 7 Vet.App. 198, 506 (1995).

As noted above, the Veteran's PTSD is rated as 50 percent disabling. A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A higher, 70 percent, disability rating is not warranted unless there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

As discussed above, symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan, 16 Vet.App. 436. Here, the Veteran has been observed to experience occupational and social impairment due to PTSD. That impairment is due to symptoms such as depressed mood, impaired sleep, anxiety, memory problems, rare panic attacks, difficulty in establishing and maintaining effective work and social relationships, and disturbed motivation, which are symptoms encompassed by the 50 percent disability rating. As discussed above, the purported symptoms of neglect of personal appearance and hygiene and impaired impulse control - symptoms encompassed by a 70 percent disability rating - are refuted by the evidence of record and are not credible. Caluza, 7 Vet.App. 498, 506 (1995).

The VA treatment records reflect that the Veteran was assigned a GAF score of 50 in February 2010 and July 2010. However, the seven (7) other GAF scores assigned to the Veteran range between 52 and 60. The most recent GAF score of record from December 2011 is 58. Scores ranging between 51 and 60 are assigned when there are moderate symptoms; a score ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores are just one of the medical findings employed in a rating determination and the score assigned does not determine the disability rating VA assigns. Massey v. Brown, 7 Vet.App. 204, 207 (1994). 

There is no credible evidence that the Veteran's disability picture more nearly approximates the criteria for a higher rating. Specifically, the Veteran does not exhibit symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. The Veteran exhibits symptoms of difficulty in establishing and maintaining effective work and social relationships and disturbed motivation, and his May 2010 VA examination report opines that the Veteran has reduced reliability and productivity due to his PTSD symptoms. The Board finds that the Veteran's disability picture most closely resembles a 50 percent disability rating for the entirety of the appellate period and he is adequately compensated by the 50 percent disability rating. The preponderance of the evidence is against a finding that the Veteran's PTSD symptoms more nearly approximate the criteria for a higher rating of 70 percent during the appeal period. 

As part of the Board's review, it has considered whether or not an extraschedular rating, under 38 C.F.R. § 3.321(b)(1), is warranted for the Veteran's PTSD. The Veteran has not alleged, and the rating does not reflect, that the regular schedular standards used to evaluate service-connected mental disorders are otherwise impractical in regard to his claim. Further, the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1.

Although his PTSD results in some occupational impairment, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

The claims file reflects that additional medical evidence is needed in regard to the Veteran's claim of entitlement to a TDIU. As the Veteran has submitted a notice of disagreement in regard to the rating assigned for his chronic fatigue syndrome, that issue also is within the Board's jurisdiction and requires additional development. Manlincon v. West, 12 Vet.App. 238 (1999).

As the Veteran has submitted a notice of disagreement as to the disability rating assigned for his chronic fatigue syndrome, but the RO has yet to promulgate a Statement of the Case on that issue, the claim must be remanded to the RO for appropriate development. Manlincon, 12 Vet.App. 238; see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). Further, the issue of his entitlement to a higher disability rating for chronic fatigue syndrome is inextricably intertwined with the matter of his entitlement to a TDIU. See Harris v. Derwinski, 1 Vet.App. 180 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

The Board has determined above that a disability rating in excess of 50 percent is not warranted for the Veteran's PTSD. He is also in receipt of separate 10 percent disability ratings for tinnitus and chronic fatigue syndrome. Although he does not currently (italics added for emphasis) meet the objective standards for an award of total rating based on unemployability (one disability rated at 60 percent or, where service connection is in effect for multiple disabilities, at least one disability rated 40 percent or more and a combined rating of 70 percent or more), he has submitted a timely notice of disagreement to the June 2011 rating action that established a 10 percent disability rating for chronic fatigue syndrome. Until a final decision is rendered as to the rating for chronic fatigue syndrome, the Board cannot determine whether or not he meets the objective schedular requirements for an award of TDIU. See 38 C.F.R. § 4.16(a). 

Further, a February 2012 VA examination report reflects that the Veteran's PTSD symptoms contribute to his chronic fatigue symptoms in a way that affects his occupational activities and causes work problems. A medical opinion is needed to assess whether all of the Veteran's service-connected disabilities, combined (italics added for emphasis), are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Regardless of any decision reached as to the appropriate rating for the Veteran's chronic fatigue syndrome, a total disability rating based on unemployability may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Gather any outstanding records of VA medical treatment generated after December 2, 2011.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records OR EMPLOYMENT records not currently on file. Obtain all identified outstanding records and associate them with the claims folder. If unsuccessful in obtaining any records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding records. 

3. 	After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of his entitlement to a disability rating in excess of 10 percent for service-connected chronic fatigue syndrome. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal on this issue, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

4.	Subsequently, schedule the Veteran for a VA examination at an appropriate location to determine whether the combined effects of his service-connected disabilities are of sufficient severity to produce unemployability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE ENTIRE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the cumulative severity of the Veteran's service-connected disabilities on his employment. The examiner must review the May 2010 VA mental disorders examination, the February 2011 chronic fatigue examination, and the February 2012 audiological disorders examination. The examiner must address the April 2010 and January and February 2011 lay statements in any opinion rendered.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is both critical and appreciated. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


